Case 2:17-cr-00015-D-BR Document 109 Filed 05/15/20                   Page 1 of 3 PageID 366



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
                       Plaintiff,                §
                                                 §   Criminal No. 2:17-CR-015-D (02)
VS.                                              §
                                                 §
STACIE MICHELLE MILLER,                          §
                                                 §
                       Defendant.                §

                                    MEMORANDUM OPINION
                                        AND ORDER

       Defendant Stacie Michelle Miller (“Miller”) was convicted of possession of a firearm in

furtherance of a drug trafficking crime and aiding and abetting. On August 16, 2017 the court

sentenced her to 60 months’ imprisonment, to be followed by five years of supervised release.

Miller, currently 28 years old and incarcerated at FCI-Danbury, is scheduled to be released on May

18, 2021. She moves for immediate release to home confinement. The court denies the motion

for the reasons that follow.

                                                     I

       On April 20, 2020, citing the Coronavirus Aid, Relief, and Economic Security Act

(“CARES Act”), Pub. L. No. 116-136, Miller moved for “immediate release to home

confinement.” The government filed a response in opposition on May 13, 2020.

               It is important to distinguish between the CARES Act, on the one hand, and
       [18 U.S.C.] § 3582 as amended by the First Step Act on the other. The CARES Act
       was the federal government’s comprehensive response to the COVID-19 crisis and
       certain provisions addressed the release of eligible inmates in the prison population.
       The CARES Act expanded the [Bureau of Prison’s (“BOP’s”)] authority under 18
       U.S.C. § 3624(c)(2) to release prisoners from custody to home confinement.

United States v. Depron, 2020 WL 2308636, at *1 n.1 (E.D. La. May 8, 2020).

       But neither the CARES Act nor the First Step Act authorizes the court to release an inmate
Case 2:17-cr-00015-D-BR Document 109 Filed 05/15/20                   Page 2 of 3 PageID 367



to home confinement. See id. (noting that even under § 3642(c)(2), as amended by the CARES

Act, “home confinement determinations rest with the BOP”); United States v. Rakestraw, 2020

WL 2119838, at *2 (N.D. Tex. Apr. 14, 2020) (Rutherford, J.) (“To the extent [the defendant]

requests an order that he be transferred to home confinement, the motion is without merit. The

First Step Act does not provide the court authority to modify a Defendant’s place of incarceration.”

(collecting cases)), rec. adopted, 2020 WL 2114844 (N.D. Tex. May 1, 2020) (Lynn, C.J.).

       Accordingly, for these reasons, the court denies Miller’s motion for immediate home

confinement.

                                                     II

       To the extent that Miller’s pro se motion may be construed as requesting compassionate

release under § 3582(c)(1)(A), as amended by the First Step Act, the court denies this request

without prejudice because Miller has not shown that she has exhausted any applicable

administrative remedies.

       A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c). Under § 3582(c)(1)(A), as amended by the First Step Act, “[a]

court, on a motion by BOP or by the defendant after exhausting all BOP remedies, may reduce or

modify a term of imprisonment, probation, or supervised release after considering the factors of

18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’” United

States v. Chambliss, 948 F.3d 691, 692-93 (5th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i));

see id. at 693 n.1. The court’s decision must also be “consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       Miller does not allege that she has exhausted her administrative remedies by requesting

compassionate relief from the BOP. Section 3582(c)(1)(A)’s exhaustion requirement is “a glaring




                                               -2-
Case 2:17-cr-00015-D-BR Document 109 Filed 05/15/20                     Page 3 of 3 PageID 368



roadblock foreclosing compassionate release” where “BOP has not had thirty days to consider [the

defendant’s] request to move for compassionate release on his behalf” or if “there has been no

adverse decision by BOP for [the defendant] to administratively exhaust within that time period.”

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see also, e.g., United States v. Orellana,

2020 WL 1853797, at *1 (S.D. Tex. Apr. 10, 2020); United States v. Clark, 2020 WL 1557397, at

*1, *3 (M.D. La. Apr. 1, 2020).

       Nor does Miller allege a basis to excuse her failure to exhaust administrative remedies in

the unique circumstances of the COVID-19 pandemic. See Raia, 954 F.3d at 597 (“[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering BOP’s statutory role,

and its extensive and professional efforts to curtail the virus’s spread.” (citations omitted)); see

also United States v. Gross, 2020 WL 1673244, at *2 (S.D.N.Y. Apr. 6, 2020) (“[T]he statute

includes an exhaustion requirement in recognition of the fact that ‘BOP is frequently in the best

position to assess, at least in the first instance, a defendant’s conditions, the risk presented to the

public by his release, and the adequacy of a release plan.’” (citation omitted)).

                                              *    *    *

       Accordingly, Miller’s motion for immediate release to home confinement is denied.

       SO ORDERED.

       May 15, 2020.

                                                        ____________________________________
                                                        SIDNEY A. FITZWATER
                                                        SENIOR JUDGE




                                                  -3-
